 Case 1:17-cv-01302-LPS-CJB Document 181 Filed 11/20/20 Page 1 of 3 PageID #: 2652




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE




      360HEROS, INC.,

                            Plaintiff,

      v.                                                 C.A. No. 17-1302-LPS-CJB

      GOPRO, INC.,

                            Defendant.




                                         NOTICE OF SERVICE

           PLEASE TAKE NOTICE that the undersigned certifies that on this 20th day of

    November 2020, copies of Plaintiff’s Amended Final Infringement Contentions were served

    upon the following counsel of record by email.

Philip A. Rovner                                         Megan Chung
POTTER ANDERSON & CORROON, LLP                           KILPATRICK TOWNSEND & STOCKTON LLP
1313 N. Market St., Hercules Plaza, 6th Fl.              12730 High Bluff Drive, Suite 400
P.O. Box 951                                             San Diego, CA 92130
Wilmington, DE 19899-0951                                mchung@kilpatricktownsend.com
provner@potteranderson.com

Mehrnaz Boroumand Smith
Byron Chin
KILPATRICK TOWNSEND & STOCKTON LLP
Two Embarcadero Center, Suite 1900 San
Francisco, CA 94111
mboroumand@kilpatricktownsend.com
bchin@kilpatricktownsend.com


   Dated: November 20, 2020




                                                     1
Case 1:17-cv-01302-LPS-CJB Document 181 Filed 11/20/20 Page 2 of 3 PageID #: 2653




                                            Respectfully Submitted,

                                            STAMOULIS & WEINBLATT LLC

                                            /s/ Stamatios Stamoulis
                                            Stamatios Stamoulis (#4606)
                                            800 N. West Street, Third Floor
                                            Wilmington, DE 19801
                                            Telephone: (302) 999-1540
                                            Facsimile: (302) 762-1688
                                            stamoulis@swdelaw.com

                                            Ramey & Schwaller, LLP
                                            William P. Ramey, III
                                            Texas Bar No. 24027643
                                            5020 Montrose Blvd., Suite 800
                                            Houston, Texas 77006
                                            Telephone: (713) 426-3923
                                            Facsimile: (832) 900-4941
                                            wramey@rameyfirm.com


                                             Attorneys for Plaintiff 360Heros, Inc.




                                        2
Case 1:17-cv-01302-LPS-CJB Document 181 Filed 11/20/20 Page 3 of 3 PageID #: 2654




                                 CERTIFICATE OF SERVICE

         I hereby certify that on November 20, 2020, I electronically filed the above document with

  the Clerk of Court using CM/ECF which will send electronic notification of such filing to all

  registered counsel.

                                                    /s/ Stamatios Stamoulis
                                                    Stamatios Stamoulis
